WOODLEY, Presiding Judge
The offense is driving while intoxicated; the punishment, 3 days in jail and a fine of $50.
The complaint and information were filed in June 1957. Trial was had and notice of appeal given on October 20, 1959. The transcript was filed in this court a year later.
A statement of facts approved by the trial judge was filed in the trial court on January 17, 1961, and in this court the next day.
Art. 759a, Sec. 4, V.A.C.C.P., provides that the defendant shall file the statement of facts in duplicate with the clerk of the trial court within 90 days after the date of giving notice of appeal. As amended in 1959, said section further provides that the judge trying the cause may extend such time “and the approval of the statement of facts after the expiration of the ninety (90) day period shall be sufficient proof that the time for filing was properly extended.”
There is nothing in this record to explain or excuse the delay in filing the statement of facts in the trial court or the forwarding of the transcript to this court. The court’s approval of the statement of facts certified to by the court reporter on October 29, 1959, bears no date, hence is not within the statute mentioned relating to the approval of the statement of facts after the 90 day period has expired.
The statement of facts, not having been filed within the time provided by the statute, may not be considered.
The proceedings appear to be otherwise regular and we find no error.
The judgment is affirmed.